Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 25 recites “A method performed by a wireless device for handling communication of the wireless device in a multicarrier operation in a wireless communication network, wherein the wireless device is configured with a discontinuous reception cycle and is served by a first serving cell and also served, or expected to be served, by a secondary serving cell, wherein the secondary serving cell is provided on a lean carrier wherein reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, wherein the second bandwidth is narrower than the first bandwidth, the method comprising: receiving on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the second bandwidth; receiving a secondary cell setup command for the secondary serving cell; and, upon reception of the secondary cell setup command, receiving, on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the first bandwidth.”  Independent claims 32, 36 and 43 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Müller et al. (WO 2017/109549 A1) discloses performing communication in a multicarrier operation (“a number of UEs using a same radio access technology, or a same set of frequencies and/or cell/beams for carrier aggregation or dual connectivity” – See [0013]), wherein the wireless device is configured with a discontinuous reception cycle (“A UE operating in DRX mode may only measure a reference signal, e.g. CRS, and perform identification verification, e.g. by using the related PCI, during a part of the DRX cycle, e.g., just before, after or during the UE's active time” – See [0007]).  Müller also teaches the user of a lean carrier on a serving cell (“A goal of 5G systems is "lean carrier" radio access. "Lean carrier" implies that cells or beams are not transmitting anything unless there is a communication session with one or more UE's. Lean Carrier reduces, or makes lean, the level of reference signaling needed for proper network performance, which leads to a corresponding improvement of the downlink data speed that applies to all parts of the LTE network, with the highest performance gains occurring in the areas with most cell overlap” – See [0010]).  Müller does not teach that the wireless device is served, or expected to be served, by a secondary serving cell, wherein the secondary serving cell is provided on a lean carrier wherein reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, wherein the second bandwidth is narrower than the first bandwidth.  Since Müller does not teach reference signals being transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, wherein the second bandwidth is narrower than the first bandwidth, Müller further does not teach receiving on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the second bandwidth; receiving a secondary cell setup command for the secondary serving cell; and, upon reception of the secondary cell setup command, receiving, on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the first bandwidth.
You et al. (US 2016/0174014) teaches performing communication in a multicarrier operation (“in the carrier aggregation (CA) system, a plurality of component carriers (DL CC A to C, UL CC A to C) may be assigned to the terminal” – See [0095]), wherein the wireless device is configured with a discontinuous reception cycle (“may be assumed that transmission power boosting for a CRS occurs only on an MBSFN subframe or an existing UE -DRX subframe” – See [0154]).  You further teaches reference “receiving, by the MTC apparatus, a cell-specific reference signal (CRS) only on a portion of resource blocks (RBs) of an entire system bandwidth in the data region of the MBSFN subframe. The CRS received only on the portion of RBs is transmitted while electric power is increased by the base station” – See [0011]; CRS is received on a portion of the entire system bandwidth (second bandwidth) that is smaller than the entire system bandwidth (first bandwidth)).  You does not teach receiving on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the second bandwidth; receiving a secondary cell setup command for the secondary serving cell; and, upon reception of the secondary cell setup command, receiving, on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the first bandwidth.
Kazmi et al. (US 9,319,204) teaches a method/system for exchanging measurement period parameters (See Abstract).  A plurality of parameters relating to a first measurement period are received at a node 120 (Fig. 4, steps 201 and 202).  Node 120 sends first and second parameters relating to first and second measurement periods to UE 140 (Fig. 4, steps 203 and 204).  UE 140 performs measurements for the first and second measurement periods (Fig. 4, steps 205-208).  Kazmi does not teach receiving on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the second bandwidth; receiving a secondary cell setup command for the secondary serving cell; and, upon reception of the secondary cell setup command, receiving, on the secondary serving cell, one or more reference signals assumed by the wireless device to have been transmitted on the secondary serving cell over the first bandwidth.  Furthermore, Kazmi does not teach that the secondary serving cell is provided on a lean carrier wherein reference signals are transmitted with a bandwidth that is variable between a first bandwidth and a second bandwidth, wherein the second bandwidth is narrower than the first bandwidth.

These limitations in combination with the other limitations of the claimed invention are not taught in the prior art.  Accordingly, Claims 25-46 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478